Exhibit 10.6
Note: Certain information has been omitted from this exhibit and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment in accordance with Rule 24b-2 of the Securities Exchange
Act of 1934, as amended. The locations of these omissions are indicated in the
exhibit by the following markings: [**].
MORTGAGE NOTE

     
$207,000.00
  Mineola, New York
 
  March 2000

FOR VALUE RECEIVED, Roberto Perez and Astrid Perez, both residing at [**],
promises to pay to PALL CORPORATION or order at 2200 Northern Boulevard, East
Hills, New York or at such other place as may be designated in writing by the
holder of this note, the principal sum of TWO HUNDRED SEVEN THOUSAND
($207,000.00) dollars with interest thereon to be computed from the date hereof,
at the rate of -0- per centum per annum and to be paid as follows:
See Schedule A annexed hereto and made a part hereof.
IT IS HEREBY EXPRESSLEY AGREED, that the said principal sum secured by this note
shall become due at the option of the holder thereof on the happening of any
default or event by which, under the terms of the mortgage securing this note,
said principal sum may or shall become due and payable; also, that all of the
covenants, conditions and agreements contained in said mortgage are hereby made
part of this instrument.
Presentment for payment, notice of dishonor, protest and notice of protest are
hereby waived.
This note is spoured by a mortgage made by the maker to the payee of even date
herewith, on property situate in the county of Suffolk, known as [**].
This note may not be changed or terminated orally.

                  /s/ ROBERTO PEREZ       Roberto Perez              /s/ ASTRID
PEREZ       Astrid Perez           

